DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed September 30, 2021 is acknowledged and has been entered.  Claims 2-4, 6, 14, 26, and 27 have been canceled.  Claims 1, 28, and 31 have been amended.

2.	As before noted, Applicant elected the invention of Group IV, claims 2 and 4, drawn to a method for treating cancer in an individual comprising administering to the individual an HDAC inhibitor and an immunotherapeutic agent comprising an NK cell, wherein the HDAC inhibitor is CHR-3996.
	Additionally, Applicant elected the species of the invention in which the NK cell comprises an Fc receptor bound to an antibody specific for EGFR, in which the cancer is breast cancer, and in which the method further comprises administering a second immunotherapy comprising an antibody or antigen binding fragment thereof that binds to PD-1.

3.	Claims 1, 5, 7-13, 15, 16, and 28-31 are pending in the application and have been examined.
	
Information Disclosure Statement
4.	The information disclosures filed September 30, 2021 has been considered.  An initialed copy is enclosed.

Election/Restrictions
5.	As previously noted the restriction and election requirement set forth in the Office action mailed February 8, 2021 has been withdrawn in part so as to rejoin the elected invention and species thereof and the non-elected invention and/or species thereof in 

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of earlier filed applications is acknowledged.  
However, claims 1, 5, 7-13, 15, 16, and 28-31 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the international application (i.e., PCT/US2017/042222), namely July 14, 2017.

Grounds of Objection and Rejection Withdrawn
7.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed April 30, 2021.

Claim Objections
8.	Claims 1, 5, 7-13, 15, 16, and 28-31 are objected to as being drawn in the alternative to the subject matter of a non-elected species of the elected invention.
Applicant is duly advised that at pages 4 and 5 of the Office action mailed February 28, 2021 that “[upon] the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141” and at page 4 

9.	Claim 28 is objected to because of the inclusion of the following:  “[[Error! Reference source not found.]]”.

10.	Claim 31 is objected to because of the inclusion of the following:  “Error! Reference source not found.”

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

12.	Claims 5, 7-11, 15, 16, and 31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 5, 7-11, 15, 16, and 31 are indefinite for the following reasons:
	(a)	Claims 5 and 7-11 are indefinite because each recites the limitation “the HDAC inhibitor”.  The preceding claim does not refer to an HDAC inhibitor, per se, and thus there is no antecedent basis found in the language of the preceding claim to support the recitation by any of claims 5 and 7-11.
(b)	Claims 15 and 16 are indefinite because the claims depend from claim 14, which has been canceled. 
(c)	Claim 31 is indefinite because the claim does not recite the claim number from which the claim depends.
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 

While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention1.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the 
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

13.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

14.	Claims 12 and 13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “new matter” rejection.
Claims 12 and 13 are drawn to the method of claim 1, wherein the NK cell is a primary NK cell (claim 12) or wherein the NK cell comprises a chimeric antigen receptor (CAR).  According to claim 1, as presently amended,  the NK cell expresses a high-affinity Fc receptor FcRIIIA comprising a valine residue at position 158.  Thus, as presently amended, claim 12 and 13 are drawn to the method of claim 1, wherein the NK cell is a primary NK cell expressing a high-affinity Fc receptor FcRIIIA comprising a valine residue at position 158 (claim 12) or an NK cell comprising a chimeric antigen receptor (CAR) and expressing a high-affinity Fc receptor FcRIIIA comprising a valine residue at position 158 (claim 13).  
At page 4 of the amendment filed September 30, 2021 Applicant has remarked that support for the amendment is found throughout the specification, including the claims, 
Contrary to Applicant’s remarks it is submitted that the amendment has introduced new concepts not adequately supported by the specification, including the claims, as originally filed, thereby violating the written description requirement.  This is because the specification describes the method as comprising a step of administering to the individual an NK cell, which is a primary NK cell, an NK cell that comprises a chimeric antigen receptor, or an NK cell that comprises a high-affinity Fc receptor FcRIIIA (see, e.g., paragraphs [0004] and [0086]).  Never does the specification describe the NK cell to be administered to the individual in the course of practicing the disclosed method of treating cancer in the individual as being a primary NK cell that expresses a high-affinity Fc receptor FcRIIIA comprising a valine residue at position 158 or a NK cell that co-expressed a chimeric antigen receptor (CAR) and a high-affinity Fc receptor FcRIIIA comprising a valine residue at position 158.  Accordingly it is submitted that the specification does not describe the NK cell that is administered to the individual as being an NK cell that expresses a high-affinity Fc receptor FcRIIIA comprising a valine residue at position 158 and either a primary NK cell or an NK cell comprising a chimeric antigen receptor (CAR).  In effect the amendment has created a new subgenus of primary NK cells expressing a high-affinity Fc receptor FcRIIIA comprising a valine residue at position 158, as well as a new subgenus of NK cells comprising a chimeric antigen receptor (CAR) and expressing a high-affinity Fc receptor FcRIIIA comprising a valine residue at position 158.2  Therefore, it is submitted that the amendment has introduced new matter, so as to violate the written description requirement set forth under 35 U.S.C. § 112(a).
 
15.	Claims 1, 5, 7-13, 15, 16, and 28-31 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
A rejection of a claim for lack of written description where the claim recites the language of an original claim should be rare but even so the Courts have made it clear that the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  Moreover a claimed invention, as a whole, may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
which establishes that the inventor was in possession of the invention.
The claims are drawn to a method for treating cancer in an individual afflicted with said cancer comprising administering CHR-3996 in an amount of 80 mg per day or less and an NK cell expressing “a high-affinity Fc receptor FcRIIIA” comprising a valine residue at position 158.
To begin it is not evident to which one or more FcRIIIA polypeptides the claims are directed since these polypeptides are described only has comprising an amino acid sequence in which the amino acid at position 158 is valine.  Which “FcRIIIA” polypeptides are those that have amino acid sequences in which the amino acid at position 158 is valine?  It is not clear.  Are these naturally occurring polypeptides or are they polypeptides that have been structurally altered so as to comprise an amino acid sequence in which the amino acid at position 158 is valine?  Again, it is not clear.  
Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
	Despite the fact that it is not clear to which “FcRIIIA” polypeptides having amino acid sequences in which the amino acid at position 158 is valine the claims are directed and whether these polypeptides are naturally occurring or not, it is submitted that the polypeptides are not adequately described with any of the requisite clarity and particularity necessary to fulfil the written description requirement.  In fact, these polypeptides are described only partially – and apart from the amino acid sequence at position 158 the primary structures (amino acid sequences) of the polypeptides are not specified.  Yes, the polypeptides must function as “high-affinity Fc receptors”, but then the polypeptides are largely described by their function alone since only a single amino acid of their amino acid sequences is named.  Even so, which polypeptides having amino acid sequences in RIIIA polypeptides to which the claims are directed and their common functional attribute (i.e., the ability to bind to an Fc polypeptide with “high-affinity”3).  For this reason it is submitted that the skilled artisan could not immediately envisage, recognize, or distinguish at least a substantial number of the “high-affinity Fc receptor FcRIIIA polypeptides” to which the claims are directed. 
	The only FcRIIIA polypeptide having an amino acid sequence in which the amino acid at position 158 is valine, which is disclosed as being a “high-affinity” Fc receptor, is one expressed by the NK cell line “HaNK”.  Since, as before noted, haNK cells are human NK-92 cells engineered to express a variant of human CD16 (FcRIII) produced by replacement of the amino acid at position 158 with valine,4 it appears that the only “high-affinity” Fc receptor described by this application is a human FcRIIIA polypeptide having an amino acid sequence in which the amino acid at position 158 is valine.  No other FcRIIIA polypeptide having an amino acid sequence in which the amino acid at position 158 is valine, which functions as a “high-affinity” Fc receptor, is described with clarity and particularity by this application.
	Then, although it is unclear what affinity for a given Fc polypeptide5 an FcRIIIA polypeptide having an amino acid sequence in which the amino acid at position 158 is a priori that any given polypeptide having an amino acid sequence in which the amino acid at position 158 is valine or any known naturally occurring or engineered “FcRIIIA” polypeptide having an amino acid sequence in which the amino acid at position 158 is valine will bind to the Fc polypeptide with relatively higher affinity than whatever comparable standard might be used.  There are many reasons why this is the case, but in general knowing only the identity of the amino acid at position 158 of the amino acid sequence of a polypeptide alone does not permit one skilled in the art to predict which polypeptides having amino acid sequences in which the amino acid at position 158 is valine will function as “high-affinity Fc receptors”. 
Here Applicant is again reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes with the requisite clarity and particularity at least a substantial number of “high-affinity Fc receptor FcRIIIA polypeptides” that are suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.
Notably “‘[the] purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).  
  Turning to other issues, as noted in the preceding Office action, while the specification shows that treatment of PC3 prostate cancer cells with CHR-3996 (VRx-RIIIa (CD16) variant having an amino acid substitution at position 1586), it would appear that the same results were not achieved when MDA-MB-231 breast cancer cells were used (see, e.g., Figures 3 and 4).  Thus, the disclosure provides evidence that it cannot be presumed a priori that any given type of cancer in an individual will be effectively treated using a combination of an HDAC inhibitor (or more particularly CHR-3996) and any given immunotherapeutic agent comprising an NK cell; rather the disclosure indicates that the effectiveness of the claimed invention must be determined empirically.7   
Then, since the claims are far broader than that which is described with clarity and particularity by the specification, Applicant is duly reminded that from the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

Here then it is submitted that the description of the effects of contacting PC3 prostate cancer cells with CHR-3996 (VRx-3996), namely the sensitization of the cancer cells to lysis upon exposure to primary NK cells and haNK cells cannot suffice to adequately 
 “Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Lastly with regard to claims 28-30, the claims are drawn to the method of claim 1, further comprising administering an antibody or an antigen binding fragment thereof that binds to “a checkpoint inhibitor”, but what is this, if not a known protein such as PD-1?  It is only according to claims 29 and 30 that the checkpoint inhibit is, for example, PD-1.  In any other case what is it?  How might one recognize it and the antibody or antigen binding fragment thereof that binds to it, which is suitably and effectively used in practicing the claimed invention to achieve the claimed objective?  What are the particularly identifying structural and/or functional features of “a checkpoint inhibitor” and what are the particularly identifying structural and/or functional features of an antibody or antigen binding fragment thereof that binds thereto so as to be suitably and effectively used in 
Therefore, in summary, it is submitted that in this case, since the claims are so broad, and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed high-affinity Fc receptors and antibodies or antigen binding Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Applicant’s arguments at page 5 of the amendment filed September 30, 2021 are noted.  Applicant has argued that the haNK cells described as having been used in the experiments used to generate the data shown in Figures 3 and 4 express “a high-affinity Fc receptor FcRIIIa” as currently claimed.  In response the claims are not necessarily drawn to the FcRIIIa expressed by haNK cells since the FcRIIIa polypeptide is only described as having an amino acid sequence in which the amino acid at position 158 is valine – otherwise the structure of the polypeptide that must be expressed by the NK cell is not described with clarity and particularity.  It follows then that the polypeptide may have a structure that is substantially different from that of the polypeptide expressed by haNK cells; so even though it must function as “a high-affinity Fc receptor”, there is no correlation between any one particularly identifying structural feature that is shared by at least most members of the genus of polypeptides to which the claims are directed and their common functional attributes.  For this reason the skilled artisan could not immediately envisage, recognize, or distinguish at least a substantial number of the NK cells that are used in practicing the claimed invention or the FcRIIIa polypeptides expressed by those NK cells.  Consequently the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the application.
Thus, although Applicant’s arguments have been carefully considered, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).

16.	Claims 1, 5, 7-13, 15, 16, and 28-31 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for using a method for treating androgen-independent prostate cancer in an individual having said cancer, said method comprising 8 in combination with an effective amount of CHR-3996 (VRx-3996) to sensitize the prostate cancer cells in the individual to lysis upon by contact with the primary NK cells and haNK cells, as well as being enabling for using any embodiment of the claimed invention, which is taught by the prior art, does not reasonably provide enablement for using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	Beginning at page 5 of the amendment filed September 30, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice9), it cannot be practiced without undue experimentation.
With regard to the breadth of the claims insofar as the claims are drawn to a method that targets any given HDAC with an inhibitor thereof to effectively treat (or prevent) cancer in an individual, it is submitted that the specification does little more than state a hypothesis and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  
Otherwise, considering the fact that claim 1 is drawn to a method comprising administering any “HDAC inhibitor”, where the specification appears only to show that CHR-3996 (VRx-3996) can be used to sensitize PC3 prostate cancer cells to lysis upon exposure to primary NK cells and haNK cells, Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify “an HDAC inhibitor” and “an immunotherapeutic agent” comprising an NK cell, which when administered to an individual are in combination effective to prevent or treat cancer in the individual; yet, defining a substance by its See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
Turning to another issue, it seems likely that claim 31 is intended to be drawn to the method according to claim 1 comprising administering to the individual particular antibodies that bind to human PD-1 having the designations “nivolumab” and “pembrolizumab”.  It is however unclear if these particular antibodies or cell lines (e.g., hybridomas) that produce antibodies having the exact structural and chemical identity of these particular antibodies are known and publicly available or can be reproducibly isolated without undue experimentation.  In general, it is submitted that without a commercial source from which the antibody may be freely acquired for use or without access to a cell line producing one or the other antibody to which the claims refer, it would not be possible to practice the claimed invention.  This is simply because it would not be possible to make the antibody such that it may be used in practicing the claimed invention.  Therefore, in each case, a suitable deposit for patent purposes is suggested.  Without a publicly available deposit of the above cell line, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Notably, exact replication of: (1) the claimed cell line; (2) a cell line which produces the chemically and functionally distinct antibody claimed; and/or (3) the claimed antibody's amino acid or nucleic acid sequence is an unpredictable event.  
Here Applicant is reminded that M.P.E.P. § 2404.01 states to avoid the need for a deposit, biological materials must be known and readily available – neither concept alone suffices.10
Applicant has not made of record any of the facts and circumstances surrounding the access to either one of the particular antibodies to which claim 31 is directed, but notably  M.P.E.P. § 2401.01 states:  “The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the 
In accordance with M.P.E.P. § 2404.01, if Applicant can establish that the antibodies or cell lines producing the antibodies are known and readily available, the Office will accept the showing11.  However, it should be noted that M.P.E.P. § 2404.01 also states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent. 
In any event, and particularly if the antibody or a cell line (e.g., a hybridoma) producing the antibody is not commercially available, a suitable deposit for patent purposes is suggested, since the deposits would remedy this issue by satisfying the enablement requirements of 35 U.S.C. § 112(a)  (see 37 C.F.R. 1.801-1.809).  
	If a deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposits will be irrevocably removed upon the grant of a patent on this application is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.
If the deposit has not been made under the Budapest treaty, then an affidavit or declaration by Applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature must be made, stating that the deposit has been made at an acceptable 
If the original deposit is made after the effective filing date of an application for patent, the applicant should promptly submit a verified statement from a person in a position to corroborate the fact, and should state, that the biological material which is deposited is a biological material specifically identified in the application as filed, except if the person is an attorney or agent registered to practice before the Office, in which the case the statement need not be verified. See MPEP 1.804(b).
Furthermore, as it does not already do so, the specification should be amended to provide requisite information regarding such deposits (i.e., specific reference to the deposited material by the name of the depository and its accession number, which further provides the depository's address and the date the deposit was made).  See 37 CFR § 1.809 (d). 
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 102
17.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

18.	Claims 1, 13, and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0247481-A1. 
The applied reference has a common inventor with the instant application. Based 
U.S. Patent Application Publication No. 2019/0247481-A1 (Soon-Shiong) teaches a method of treating cancer in an individual comprising administering to the individual an HDAC inhibitor and a composition comprising haNK cells or tank cells; see, e.g., paragraphs [0012], [0015], [0018], [0050], [0072], [0084], [0098], [0113], and [0126].   Soon-Shiong teaches the genetically engineered NK cell may also be an NK92 derivative that is modified to express a high-affinity Fc.gamma. receptor (CD16-158V); see, e.g., paragraph [0084]. Soon-Shiong teaches the method further comprises administering to the individual a second immunotherapy or more particularly an immunotherapy comprising an antibody or antigen binding fragment thereof that binds to a checkpoint inhibitor such as PD-1 (see, e.g., paragraphs [0039], [0048], [0063], [0088], and [0108]).
Applicant’s response filed September 30, 2021 does not appear to make any mention of this rejection and apparently does not include a traversal thereof.

Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

21.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

22.	Claims 1, 5, 7, 8, and 28-3112 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20180161371-A1 in view of U.S. Patent Application Publication No. 20170327582-A1 and in further view of Jochems et al. (Oncotarget. 2016 Dec 27; 7 (52): 86359-86373).
Applicant is reminded that claims 1, 5, 7, 8, and 28-31 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  As explained above, in order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient 
U.S. Patent Application Publication No. 20180161371-A1 (O’Dwyer) teaches a method for treating cancer in a subject (individual) having cancer by administering to the subject a therapeutically effective amount of a combination of at least one histone deacetylase (HDAC) inhibitor or more particularly any one or more of panobinostat, vorinostat, romidepsin, chidamide, belinostat, valproic acid (VPA), mocetinostat, abexinostat, etinostat, SB939, givinostat, quisinostat, and resminostat and a composition comprising engineered natural killer (NK) cells; see entire document (e.g., the abstract and paragraph [0090]).  O’Dwyer teaches the HDAC inhibitor acts therapeutically to sensitize targeted tumor cells to killing by the engineered NK cells (see, e.g., paragraph [0090]).  O’Dwyer teaches checkpoint inhibitory receptors (e.g., PD-1 and CTLA-4) are expressed on the surface of immune effector cells, such as T cells and NK cells, and negatively regulate cytotoxicity of these cells and accordingly O’Dwyer teaches the NK cells administered to the subject in order to treat cancer in the subject are engineered to exhibit reduced or defunct checkpoint inhibitory receptor functions (see, e.g., paragraph [0076]).  O’Dwyer et al. teaches the NK cell that is administered to the subject is a primary cell (see, e.g., paragraph [0004]).  O’Dwyer et al. teaches the NK cell is engineered to express a chimeric antigen receptor that specifically binds to a tumor-associated antigen (e.g., EGFR); see, e.g., paragraph [0004].  O’Dwyer teaches the HDAC inhibitor is administered before or after or simultaneously with the engineered NK cells (see, e.g., paragraphs [0086] and [0090]).  O’Dwyer teaches the method further comprises administering to the subject another immunotherapy (e.g., in paragraph [0088]).  O’Dwyer teaches cyclosphosphamide is administered to the subject).  O’Dwyer teaches the engineered NK cells exhibit enhanced anti-tumor cytotoxicity; see, e.g., Examples, 6, 9, 10, 13, and 18.

These deficiencies are remedied by the teachings of U.S. Patent Application Publication No. 20170327582-A1.
	U.S. Patent Application Publication No. 20170327582-A1 (Bissonnette et al.) teaches treating cancer by administering a therapeutically effective amount of a combination of a histone deacetylase inhibitor (HDAC inhibitor) and an antibody that specifically binds to and inhibits PD-1 (e.g., nivolumab and pembrolizumab); see entire document (e.g., the abstract; and paragraph [0010]). Bissonnette et al. teaches the combination is used to enhance the activity of a natural killer (NK) or cytotoxic T-cell activity in vivo in cancer patients (see, e.g., paragraphs [0017] and [0220]).  Bissonnette et al. teaches the HDAC inhibitor is CHR-3996 or an inhibitor of class I HDACs or any of a group of other HDAC inhibitors including vorinostat, romidepsin, panobinostat, belinostat, entinostat, mocetinostat, givinostat, practinostat, quisinostat, abexinostat, and AR-42 (see, e.g., claim 12; and paragraph [0200]).  Bissonnette et al. teaches the HDAC inhibitor is administered orally or by any other suitable route at a dose of less than 20, less than 40, or less than 80 mg per day (see, e.g., paragraphs [0069] and [0222]-[0230]).  Bissonnette et al. teaches the combination is used synergistically to treat cancer such that the therapeutic effect of the combination is greater than the effect of either one of the single treatment modalities alone (see, e.g., paragraphs [0126] and [0127]). 
	It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to treat cancer in a subject by administering to the subject a therapeutically effective amount of a combination of NK cells (e.g., primary NK cells or genetically engineered NK cells expressing a chimeric antigen receptor that specifically bind to a tumor-associated antigen such as EGFR), the anti-PD-1 antibody nivolumab or the anti-PD-1 antibody pembrolizumab, and CHR-3996 (or any other HDAC inhibitor taught by the prior art for use in treating cancer in combination with either adoptive immunotherapy using NK cells, as taught by O’Dwyer, or an anti-PD-1 antibody that inhibits binding of PD-1 to PD-L1, as taught by Bissonnette et al.).  This is because adoptive immunotherapy using NK cells, as taught by O’Dwyer, 
Even so, O’Dwyer does not expressly teach the method uses an NK cell engineered to express a high-affinity variant of FcRIIIA comprising an amino acid sequence in which the amino acid at position 158 is valine.
This deficiency is remedied by the teachings of Jochems et al.
	Jochems et al. teaches NK cell engineered to express a high-affinity variant of FcRIIIA comprising an amino acid sequence in which the amino acid at position 158 is valine; see entire document (e.g., the abstract; and page 86360).  Jochems et al. reports that these cells exhibited a 3-fold higher killing frequency when compared to NK cells isolated from donors; see, e.g., page 86369.  Jochems et al. teaches the results of their study provide a rationale for the use of these same cells (designated “hank” cells) in combination with other anticancer therapies (e.g., immune checkpoint inhibitor therapy) to more effectively treat cancer; see, e.g., page 86369. 
It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to treat cancer in a subject by administering to the subject a therapeutically effective amount of a combination of NK cells engineered to express a high-affinity variant of FcRIIIA comprising an amino acid sequence in which the amino acid at position 158 is valine (i.e., the FcRIIIA variant polypeptide expressed by the disclosed haNK cells), as taught by Jochems et al., and CHR-3996 (or any other HDAC inhibitor taught by the prior art for use in treating cancer in combination with either adoptive immunotherapy using NK cells, as taught by O’Dwyer).  This is because adoptive immunotherapy using engineered NK cells, as taught by O’Dwyer, is used advantageously since as O’Dwyer teaches the NK cells administered to a cancer patient exhibit enhanced anti-tumor cytotoxicity, which is further augmented RIIIA are even more effectively used to kill tumor cells than “normal” NK cells (which do not express a high-affinity variant of FcRIIIA).  Thus, it follows that one ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to better or more effectively treat the cancer in the subject.

Double Patenting
23.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 15, 17, 39-43, and 51-54 of copending Application No. 16/317,750 in view of U.S. Patent Application Publication No. 20180161371-A1 and Jochems et al. (Oncotarget. 2016 Dec 27; 7 (52): 86359-86373).
Claims 1, 2, 15, 17, 39-43, and 51-54 of copending Application No. 16/317,750 are drawn to a method for treating a disease or more particularly cancer in an individual comprising administering to the individual a therapeutically effective amount of CHR-3996 (a class I HDAC selective inhibitor) and an immunotherapeutic agent, wherein the HDAC inhibitor (i.e., CHR-3996) is administered orally at a dose of less than 40 mg per day and wherein the immunotherapeutic agent is an antibody that binds to PD-1 to antagonize the function thereof or more particularly nivolumab or pembrolizumab or a T cell expressing a chimeric antigen receptor. 
In contrast to claims 1, 2, 15, 17, 39-43, and 51-54 of copending Application No. 16/317,750, the instant claims are drawn to a method for treating cancer in an individual comprising administering to the individual the HDAC inhibitor (i.e., CHR-3996) and an immunotherapeutic agent comprising an NK cell (e.g., an NK cell expressing a chimeric antigen receptor).
Claims 1, 2, 15, 17, 39-43, and 51-54 of the copending application do not recite the administration of an immunotherapeutic agent comprising an NK cell (e.g., an NK cell expressing a chimeric antigen receptor), which expresses a high-affinity variant of FcRIIIA comprising an amino acid sequence in which the amino acid at position 158. 
Each of U.S. Patent Application Publication No. 20180161371-A1 (O’Dwyer) and Jochems et al. teaches that which is set forth in the above rejection of claims 1, 5, 7, 8, and 28-31 under 35 U.S.C. 103.    
It would have been obvious to one ordinarily skilled in the art to practice the method according to claims 1, 2, 15, 17, 39-43, and 51-54 of copending Application No. 16/317,750 to treat cancer in a subject (individual) by administering to the subject a therapeutically effective amount of a combination of CHR-3996, the anti-PD-1 antibody nivolumab or the anti-PD-1 antibody pembrolizumab, and one or more RIIIA comprising an amino acid sequence in which the amino acid at position 158 is valine (i.e., the FcRIIIA variant polypeptide expressed by the disclosed haNK cells), as taught by Jochems et al..
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

25.	Claims 1, 5, 7-13, and 28-31 are directed to an invention not patentably distinct from claims 1, 2, 15, 17, 39-43, and 51-54 of commonly assigned copending Application No. 16/317,750.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons set forth in the above provisional rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 16/317,750, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-10, and 14-37 of copending Application No. 16/783,734 in view of U.S. Patent Application Publication No. 20180161371-A1, U.S. Patent Application Publication No. 20170021002-A1, and U.S. Patent Application Publication No. 20170327582-A1.
Claims 1, 3-10, and 14-37 of copending Application No. 16/783,734 are drawn to a method for treating cancer in a patient comprising administering to the patient haNK cells and nivolumab. 
“haNK” cells are recognized to be NK cells that have been engineered to express a high-affinity variant of FcRIIIa (CD16) comprising an amino acid sequence in which the amino acid at postion 158 is valine, which binds with greater affinity to the Fc domain of antibodies.15
In contrast to claims 1, 3-10, and 14-37 of copending Application No. 16/783,734, the instant claims are drawn to a method for treating cancer in an individual comprising administering to the individual a combination of an NK cell expressing a high-affinity variant of FcRIIIa, an anti-PD-1 antibody or more particularly nivolumab, and an HDAC inhibitor.
Claims 1, 3-10, and 14-37 of the copending application do not recite the administration of the HDAC inhibitor CHR-3996. 
U.S. Patent Application Publication No. 20180161371-A1 (O’Dwyer) teaches that which is set forth in the above rejection of claims 1, 5, 7, 8, and 28-31 under 35 U.S.C. 103.  
U.S. Patent Application Publication No. 20170021002-A1 (Wagner et al.) teaches HDAC inhibitors (e.g., valproic acid (VPA), trichostatin A, and sodium butyrate) stimulate NK cell activity in vivo to enhance the efficacy of antitumor therapy; see entire document (e.g., the abstract and paragraphs [0012] and [0031]). 
U.S. Patent Application Publication No. 20170327582-A1 (Bissonnette et al.) teaches treating cancer by administering a therapeutically effective amount of a in vivo in cancer patients (see, e.g., paragraphs [0017] and [0220]).  Bissonnette et al. teaches the HDAC inhibitor is CHR-3996 or an inhibitor of class I HDACs or any of a group of other HDAC inhibitors including vorinostat, romidepsin, panobinostat, belinostat, entinostat, mocetinostat, givinostat, practinostat, quisinostat, abexinostat, and AR-42 (see, e.g., claim 12; and paragraph [0200]).  Bissonnette et al. teaches the HDAC inhibitor is administered orally or by any other suitable route at a dose of less than 20, less than 40, or less than 80 mg per day (see, e.g., paragraphs [0069] and [0222]-[0230]).  Bissonnette et al. teaches the combination is used synergistically to treat cancer such that the therapeutic effect of the combination is greater than the effect of either one of the single treatment modalities alone (see, e.g., paragraphs [0126] and [0127]). 
It would have been obvious to one ordinarily skilled in the art to practice the method according to claims 1-3, 9-11, 14, and 26-31 by practicing the method according to claims 1-37 of copending Application No. 16/783,734 to treat cancer in a patient by administering to the patient a therapeutically effective amount of a combination of the anti-PD-1 antibody nivolumab and a composition comprising haNK cells together with an HDAC inhibitor or more particularly CHR-3996.  This is because, as noted in the above rejection of claims 1, 5, 7, 8, and 28-31 under 35 U.S.C. 103, O’Dwyer teaches an HDAC inhibitor can be used therapeutically to sensitize targeted tumor cells to killing by the engineered NK cells and because, as noted above, Bissonnette et al. teaches an HDAC inhibitor such as CHR-3996 and an antibody that specifically binds to and inhibits PD-1 (e.g., nivolumab and pembrolizumab) are used in combination to enhance the activity of a natural killer (NK) or cytotoxic T-cell activity in vivo in cancer patients.  This is also because Wagner et al. teaches HDAC inhibitors stimulate NK cell activity in vivo to enhance the efficacy of antitumor therapy. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

s 1, 9-13, and 28-31 are directed to an invention not patentably distinct from claims 1, 3-10, and 14-37 of commonly assigned copending Application No. 16/783,734.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons set forth in the above provisional rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 16/783,734, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

28.	Claims 1, 9-13, and 28-3116 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-10, and 14-37 of copending Application No. 16/783,734 in view of U.S. Patent Application Publication No. 20180161371-A1, U.S. Patent Application Publication No. 20170021002-A1, and Héninger et al. (Front. Immunol. 2015 Feb 4; 6: 29; pp. 1-14).
Claims 1, 3-10, and 14-37 of copending Application No. 16/783,734 are drawn to a method for treating cancer in a patient comprising administering to the patient haNK cells and nivolumab. 
“haNK” cells are recognized to be NK cells that have been engineered to express a high-affinity variant of FcRIIIa (CD16) comprising an amino acid sequence in which the 17
In contrast to claims 1, 3-10, and 14-37 of copending Application No. 16/783,734, the instant claims are drawn to a method for treating cancer in an individual comprising administering to the individual a combination of an NK cell expressing a high-affinity variant of FcRIIIa (an haNK cell), an anti-PD-1 antibody or more particularly nivolumab, and the HDAC inhibitor CHR-3996.
Claims 1, 3-10, and 14-37 of the copending application do not recite the administration of the HDAC inhibitor CHR-3996.  
U.S. Patent Application Publication No. 20180161371-A1 (O’Dwyer) teaches that which is set forth in the above rejection of claims 1, 5, 7, 8, and 28-31 under 35 U.S.C. 103.  
U.S. Patent Application Publication No. 20170021002-A1 (Wagner et al.) teaches HDAC inhibitors (e.g., valproic acid (VPA), trichostatin A, and sodium butyrate) stimulate NK cell activity in vivo to enhance the efficacy of antitumor therapy; see entire document (e.g., the abstract and paragraphs [0012] and [0031]). 
While O’Dwyer and Wagner et al. teach several HDAC inhibitors, neither teaches CHR-3996.  
This deficiency is remedied by the teachings of Héninger et al., which teaches a number of different HDAC inhibitors (HDIs) including CHR-3996 act to enhance NK cell-mediated tumor cell targeting; see entire document (e.g., page 4 and Table 2).
It would have been obvious to one ordinarily skilled in the art to practice the claimed method by practicing the method according to 1-3, 9-11, 14, and 26-31 of copending Application No. 16/783,734 to treat cancer in a patient by administering to the patient a therapeutically effective amount of a combination of the anti-PD-1 antibody nivolumab and a composition comprising haNK cells together with the HDAC inhibitor CHR-3996.  This is because, as noted in the above rejection of claims 1-3, 9-13, and 26 under 35 U.S.C. 102(a)(2), O’Dwyer teaches the HDAC inhibitor acts therapeutically to sensitize targeted tumor cells to killing by the engineered NK cells.  This is also because Wagner in vivo to enhance the efficacy of antitumor therapy and because Héninger et al. teaches a number of different HDAC inhibitors (HDIs) including CHR-3996 act to enhance NK cell-mediated tumor cell targeting.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

29.	Claims 1, 9-13, and 28-31 are directed to an invention not patentably distinct from claims 1, 3-10, and 14-37 of commonly assigned copending Application No. 16/783,734.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons set forth in the above provisional rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 16/783,734, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

30.	Claims 1, 9-13, and 28-3118 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-15, and 19 (allowed) of the patent that issues from copending Application No. 16/312,246 in view of Front. Immunol. 2015 Feb 4; 6: 29; pp. 1-14), and Deeks (Drugs. 2014 Jul; 74 (11): 1233-9).
Claims 1-3, 5-15, and 19 (allowed19) of copending Application No. 16/312,246 are drawn to a method for treating a tumor comprising administering “a PD-1 checkpoint inhibitor” and a natural or engineered NK cell (e.g., an haNK cell and a taNK cell).
An “haNK” cell is recognized to be an NK cells that has been engineered to express a high-affinity variant of FcRIIIa (CD16) that binds with greater affinity to the Fc domain of antibodies.20
 A “taNK” cell is recognized to be a “target-activated” (or “targeted”) NK cell that has been engineered to express a chimeric antigen receptor (CAR).  It follows that a “taNK” cell is the same as an “NK-CAR” or a “CAR-NK cell”.21
In contrast to claims 1-3, 5-15, and 19 of copending Application No. 16/312,246, the instant claims are drawn to a method for treating cancer in an individual comprising administering to the individual a combination of an NK cell engineered to express a high-affinity variant of FcRIIIa or an NK-CAR, an HDAC inhibitor, and an immune checkpoint inhibitor or more particularly the anti-PD-1 antibody nivolumab.
Claims 1-3, 5-15, and 19 of the copending application do not recite the administration of the HDAC inhibitor CHR-3996; nor do the claims recite a limitation that the PD-1 checkpoint inhibitor is an anti-PD-1 antibody or more particularly nivolumab. 
U.S. Patent Application Publication No. 20180161371-A1 (O’Dwyer) teaches that which is set forth in the above rejection of claims 1, 5, 7, 8, and 28-31 under 35 U.S.C. 103.  Notably O’Dwyer teaches both primary NK cells and cell lines are engineered to express CARs (see, e.g., paragraph [0004]).  
U.S. Patent Application Publication No. 20170021002-A1 (Wagner et al.) teaches HDAC inhibitors (e.g., valproic acid (VPA), trichostatin A, and sodium butyrate) stimulate in vivo to enhance the efficacy of antitumor therapy; see entire document (e.g., the abstract and paragraphs [0012] and [0031]).
While Wagner et al. teaches several HDAC inhibitors, CHR-3996 is not listed.  
This deficiency is remedied by the teachings of Héninger et al., which teaches a number of different HDAC inhibitors (HDIs) including CHR-3996 act to enhance NK cell-mediated tumor cell targeting; see entire document (e.g., page 4 and Table 2).
Deeks teaches nivolumab is “a PD-1 checkpoint inhibitor” and an antibody that specifically binds to PD-1 to block binding of the receptor to a ligand thereof (e.g., PD-L1), which is used to treat cancer; see entire document (e.g., the abstract).
It would have been obvious to one ordinarily skilled in the art to practice the claimed method according to claims 1-3, 5-15, and 19 of copending Application No. 16/312,246 to treat cancer in a patient by administering to the patient a therapeutically effective amount of a combination of the PD-1 checkpoint inhibitor or more particularly the anit-PD-1 antibody nivolumab and a composition comprising haNK cells or primary or non-primary taNK cells together with the HDAC inhibitor CHR-3996.  This is in part because O’Dwyer teaches the HDAC inhibitor acts therapeutically to sensitize targeted tumor cells to killing by the engineered NK cells and because Héninger et al. teaches a number of different HDAC inhibitors (HDIs) including CHR-3996, which act to enhance NK cell-mediated tumor cell targeting.  This is also because Wagner et al. teaches HDAC inhibitors stimulate NK cell activity in vivo to enhance the efficacy of antitumor therapy and because Deeks teaches nivolumab, a PD-1 checkpoint inhibitor.

31.	Claims 1, 9-13, and 28-31 are directed to an invention not patentably distinct from claims 1-3, 5-15, and 19 of commonly assigned copending Application No. 16/312,246.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons set forth in the above rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 16/312,246, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.
 
34.	Claims 1, 9-13, and 28-3122 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of copending Application No. 16/381,837 in view of U.S. Patent Application Publication No. 20180161371-A1, U.S. Patent Application Publication No. 20170021002-A1, Héninger et al. (Front. Immunol. 2015 Feb 4; 6: 29; pp. 1-14), and Deeks (Drugs. 2014 Jul; 74 (11): 1233-9).
Claims 1-19 of copending Application No. 16/381,837 are drawn to a method for treating cancer in a patient comprising administering to the patient a pharmaceutical composition comprising a natural killer (NK) cell or an engineered NK cell (e.g., an haNK cell and a taNK cell) and a pharmaceutical composition comprising “a checkpoint inhibitor”.
An “haNK” cell is recognized to be an NK cells that has been engineered to express a high-affinity variant of FcRIIIa (CD16) that binds with greater affinity to the Fc domain of antibodies.23
 A “taNK” cell is recognized to be a “target-activated” (or “targeted”) NK cell that has been engineered to express a chimeric antigen receptor (CAR).  It follows that a 24
In contrast to claims 1-19 of copending Application No. 16/381,837, the instant claims are drawn to a method for treating cancer in an individual comprising administering to the individual a combination of an NK cell engineered to express a high-affinity variant of FcRIIIa or an NK-CAR, an HDAC inhibitor, and an immune checkpoint inhibitor or more particularly the anti-PD-1 antibody nivolumab.
U.S. Patent Application Publication No. 20180161371-A1 (O’Dwyer) teaches that which is set forth in the above rejection of claims 1, 5, 7, 8, and 28-31 under 35 U.S.C. 103.  Notably O’Dwyer teaches both primary NK cells and cell lines are engineered to express CARs (see, e.g., paragraph [0004]).      
U.S. Patent Application Publication No. 20170021002-A1 (Wagner et al.) teaches HDAC inhibitors (e.g., valproic acid (VPA), trichostatin A, and sodium butyrate) stimulate NK cell activity in vivo to enhance the efficacy of antitumor therapy; see entire document (e.g., the abstract and paragraphs [0012] and [0031]).
While Wagner et al. teaches several HDAC inhibitors, CHR-3996 is not listed.  
This deficiency is remedied by the teachings of Héninger et al., which teaches a number of different HDAC inhibitors (HDIs) including CHR-3996 act to enhance NK cell-mediated tumor cell targeting; see entire document (e.g., page 4 and Table 2).
Deeks teaches “a checkpoint inhibitor”, which is an antibody that specifically binds to PD-1 to block binding of the receptor to a ligand thereof (e.g., PD-L1) and which is used to treat cancer; see entire document (e.g., the abstract).
It would have been obvious to one ordinarily skilled in the art to practice the claimed method according to claims 1-19 of copending Application No. 16/381,837 to treat cancer in a patient by administering to the patient a therapeutically effective amount of a combination of the PD-1 checkpoint inhibitor or more particularly the anit-PD-1 antibody nivolumab and a composition comprising haNK or primary or non-primary taNK cells together with an HDAC inhibitor (e.g., VPA or entinostat).  This is because, as noted in the above rejection of claims 1-3, 9-13, and 26 under 35 U.S.C. 102(a)(2), O’Dwyer teaches the HDAC inhibitor acts therapeutically to sensitize targeted tumor cells to killing in vivo to enhance the efficacy of antitumor therapy.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

35.	Claims 1, 9-13, and 28-31 are directed to an invention not patentably distinct from claims 1-19 of commonly assigned copending Application No. 16/381,837.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons set forth in the above provisional rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 16/381,837, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

Conclusion
36.	No claim is allowed.

37.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Rezvani et al. (Mol. Ther. 2017 Aug 2; 25 (8): 1769-1781; electronically published 
	Hermanson et al. (Front. Immunol. 2015 Apr 28; 6: 195; pp. 1-6) teaches engineering NK cells to express chimeric antigen receptors for use in treating cancer. 
	Liu et al. (Clin. Cancer Res. 2013; 19 (8): 2132-43) teaches administering ex vivo activated NK cells (“aNK cells”) alone or in combination with an antibody that specifically binds to a tumor antigen to treat cancer.
	Kim et al. (Proc. Natl. Acad. Sci. USA. 2014 Aug 12; 111 (32):11774-9) teaches treating cancer using a combination of an HDAC inhibitor (entinostat) and an antagonistic anti-PD-1 antibody to cause a synergistic antitumor effect.
	Moffat et al. (J. Med. Chem. 2010 Dec 23; 53 (24): 8663-78) teaches the discovery of the HDAC inhibitor CHR-3996.
	Each of U.S. Patent Application Publication Nos. 20200171137-A1, 20190381156-A1, 20210024611-A1,  20200388348-A1, 20200270574-A1, and 20190318804-A1 teaches treating cancer using an HDAC inhibitor, NK cells, and/or an antagonistic anti-PD-1 antibody.
	U.S. Patent Application Publication No. 20210046118-A1 teaches treating cancer using an HDAC inhibitor and engineered NK cells.

38.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
December 3, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See M.P.E.P. § 2172 (II).
        2 Applicant is reminded that it cannot be said that a subgenus is necessarily described by a genus encompassing it and a species upon which it reads.  See In re Smith, 173 USPQ 679, 683 (CCPA 1972).  
        3 Here it is aptly noted that it is not evident when a given FcRIIIA polypeptide having an amino acid sequence in which the amino acid at position 158 is valine is deemed to be a “high-affinity” Fc receptor since it does not appear that the term “high-affinity” as it is used by the claims is defined by the specification.  Furthermore, it does not appear that the specification provides a standard for ascertaining whether any given FcRIIIA polypeptide having an amino acid sequence in which the amino acid at position 158 is valine should be regarded as being a “high-affinity” Fc receptor.  An Fc receptor may regarded as “high-affinity” by one person but not by another. 
        
        4 See Jochems et al. (Oncotarget. 2016 Dec 27; 7 (52): 86359-86373); see entire document (e.g., the abstract).
        
        5 Notably it is not clear which “Fc” polypeptide the FcRIIIA polypeptide having an amino acid sequence in which the amino acid at position 158 is valine must bind with “high-affinity” and presumably a given FcRIIIA polypeptide will bind to different “Fc” polypeptides with different affinities.  For example, a given FcRIIIA polypeptide may bind to a human antibody comprising an Fc domain with relatively higher or lower affinity than it binds to a dog antibody comprising an Fc domain. 
        
        6 See the disclosure at page 50 of the specification.
        
        7 Here Applicant is reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        8 It is understood that haNK cells are NK-92 cells engineered to express a variant of FcRIII produced by replacement of the amino acid at position 158 with valine.  See Jochems et al. (Oncotarget. 2016 Dec 27; 7 (52): 86359-86373); see entire document (e.g., the abstract).  
        9 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        10 At page 6 of the amendment filed September 30, 2021 Applicant has argued that the claimed invention is enabled because pembrolizumab and the other antibodies referred to by claim 31are known antibodies, but as noted it is not sufficient that a particular antibody such as pembrolizumab be known since it must also be established as being readily available.
        
        11 M.P.E.P. § 2404.01 states:  “The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled “Deposit of Biological Materials for Patent Purposes,” 54 FR 34864, 34875 (August 22, 1989).”
        
        
        12 Here it is presumed that claim 31 is intended to depend from claim 28.
        13 Here it is presumed that claim 31 is intended to depend from claim 28.
        14 Here it is presumed that claim 31 is intended to depend from claim 28.
        15 See, e.g., Jochems et al. (Oncotarget. 2016 Dec 27; 7 (52): 86359-86373); see entire document (e.g., the abstract).
        16 Here it is presumed that claim 31 is intended to depend from claim 28.
        17 See, e.g., Jochems et al. (Oncotarget. 2016 Dec 27; 7 (52): 86359-86373); see entire document (e.g., the abstract).
        18 Here it is presumed that claim 31 is intended to depend from claim 28.
        19 A Notice of Allowance was mailed on November 9, 2021.
        
        20 See, e.g., Jochems et al. (Oncotarget. 2016 Dec 27; 7 (52): 86359-86373); see entire document (e.g., the abstract).
        
        21 See, e.g., Klingermann et al. (Front. Immunol. 2015 Apr 28; 6: 195; pp. 1-7), see entire document (e.g.,, page 3).
        22 Here it is presumed that claim 31 is intended to depend from claim 28.
        23 See, e.g., Jochems et al. (Oncotarget. 2016 Dec 27; 7 (52): 86359-86373); see entire document (e.g., the abstract).
        
        24 See, e.g., Klingermann et al. (Front. Immunol. 2015 Apr 28; 6: 195; pp. 1-7), see entire document (e.g.,, page 3).